Citation Nr: 0812485	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert L. Grant


INTRODUCTION

The veteran had active service from April 1970 to December 
1971, with additional service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VA Regional Office (RO) in Phoenix, Arizona which denied 
entitlement to service connection for PTSD, bilateral hearing 
loss, and tinnitus.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and the veteran is not currently shown to have bilateral 
hearing loss.  

2.  Tinnitus was not incurred in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in June 2005, prior to the initial 
adjudication.  The RO provided the requisite notification 
regarding the disability evaluation or the effective date 
that could be assigned if service connection were granted in 
March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims were subsequently readjudicated in an 
October 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Entitlement to Service Connection for Bilateral Hearing Loss

The veteran contends that he sustained bilateral hearing loss 
as a result of working in demolitions while serving in 
Vietnam.  At his hearing the veteran testified to being 
exposed to air drills and demolitions in his capacity as a 
quarryman for approximately four months in 1970.  The veteran 
has had a number of audiological examinations.  

Initial enlistment examination in October 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

10
LEFT
5
5
5

5

Separation examination in November 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Air National Guard physical in July 1989:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
30
LEFT
15
15
5
10
20

A VA audiologic examination conducted in August 2005:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25
LEFT
25
25
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that hearing was within normal limits 
bilaterally and it was not necessary to discuss the etiology 
of a hearing loss.  

An April 2006 private audiology evaluation associated with 
the record includes audiometric findings of pure tone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  Neither the Board nor the RO can interpret 
graphical representations of audiometric data and are 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  The Board notes that the examiner's impression was 
borderline/mild high frequency hearing loss.  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as sensorneural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon a review of the above, the Board concludes that 
the veteran does not meet the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Specifically, the record 
contains the results of several audiological examinations, 
none of which reveals findings that indicate a hearing 
disability as defined by 38 C.F.R. § 3.385.  As such, the 
evidence does not demonstrate a current disability in the 
form of hearing loss and service connection is not warranted.  

During the course of the veteran's January 2008 hearing, his 
representative took exception to a statement of the VA 
examiner which indicated that it was not necessary to offer 
an opinion as to the etiology of the veteran's hearing loss 
and referenced Hensley v. Brown, 5 Vet. App. 155 (1993).  

When audiometric test results at separation from service do 
not meet the regulatory requirements for establishing a 
"disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Id.

The distinction in this case is that the findings on 
examination do not meet the criteria of a disability as 
defined by 38 C.F.R. § 3.385.  Hensley did not alter the 
prerequisite that "establishing service connection requires 
a finding of the existence of a current disability..."  
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  Because the 
medical evidence clearly does not indicate a current 
disability for VA compensation purposes, it is not necessary 
to make a determination regarding whether the alleged hearing 
loss, if any, was incurred in or aggravated by active 
service.  


Service Connection for Tinnitus

The veteran contends that he incurred tinnitus as a result of 
working in demolitions while serving in Vietnam.  At his 
hearing, the veteran testified to being exposed to air drills 
and demolitions in his capacity as a quarryman for 
approximately four months in 1970.  

A review of service medical records does not indicate that 
the veteran complained of, or was treated for, symptoms 
relating to tinnitus during active service.  There is no 
record of treatment or complaints regarding tinnitus until 
approximately thirty-five years later when a VA audiological 
examination was conducted in August 2005.  At that time the 
veteran reported bilateral, intermittent, moderate tinnitus 
for thirty-five years.  The examiner noted that the veteran's 
service medical records contained no reference to tinnitus 
and there was no mention of tinnitus in a prior claim.  The 
examiner offered the opinion that it was not likely that the 
veteran's tinnitus, if any, had its origins in service.  

The record currently before the Board does not contain any 
additional indication that the veteran has ever complained 
of, or been treated for, tinnitus, either during or after 
active service.  As a result, absent competent evidence of a 
nexus between the veteran's tinnitus and active service, a 
finding of service connection is not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

A review of the record discloses a need for further 
development in the service connection claim for PTSD.  In May 
2005, the veteran submitted a PTSD questionnaire in which he 
asserted that he was sexually assaulted at gunpoint by a 
female prostitute.  This event allegedly occurred in a hotel 
room in Saigon, Vietnam in approximately April 1971.  A 
hearing was held before the RO in March 2006.  At that time, 
the veteran also testified that he caught a venereal disease 
as a result of the encounter.  

At the March 2006 hearing, the veteran further testified that 
approximately two weeks after arriving in Vietnam, he was 
working as a quarryman when his unit came under sniper fire.  
After the firing had stopped, the veteran refused an order 
from a superior to leave cover and return to work.  The 
veteran stated that because of his refusal he was demoted and 
reassigned to be a cook 

A review of service medical records does not indicate any 
treatment or complaints regarding psychological issues during 
active service.  In August 1971, the veteran was treated for 
burning urination and venereal disease warts.  A November 
1971 physical examination indicated a history of gonorrhea 
times three.  

The veteran has submitted letters from two individuals who 
participate in a faith-based support group with the veteran.  
Both letters state that the veteran has discussed in group 
sessions the fact that he was raped at gunpoint while serving 
in Vietnam.  

Post-service medical records indicate that the veteran 
underwent a psychiatric assessment in April of 2005.  The 
veteran related a history of sexual assault at gunpoint, the 
contraction of venereal disease as a result, and being shot 
at.  Current symptoms included intense anger, depression, and 
difficulty in relationships with co-workers, and his former 
spouse.  The examiner's "provisional diagnoses" included 
intermittent explosive disorder, PTSD chronic moderate, and 
mood disorder, recurrent, without psychosis.  Additional 
records indicate that the veteran continued to receive 
treatment in August and September 2005.  At that time, the 
veteran reported depression, tearfulness, hopelessness, and 
being consumed with thoughts about his military sexual 
trauma.  

The record also contains a memorandum from the RO regarding 
efforts to verify the veteran's alleged stressor events.  The 
RO determined that the veteran did not supply sufficient 
information to verify either the shooting incident or the 
sexual assault.  Specifically, the veteran did not report the 
sexual assault so there are no records of that event.  

At the January 2008 hearing, the veteran reiterated the 
details of his sexual assault and the contraction of venereal 
disease as a result.  He also detailed difficulties in 
getting along with co-workers while working as a cook, 
increased drinking, and change of attitude including anger.  
The veteran stated that behavioral changes continued after he 
returned from Vietnam, particularly his difficulties in 
relationships resulting in problems at work and divorce.  

Service connection for PTSD requires a current medical 
diagnosis of post-traumatic stress disorder, credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of the post-traumatic stress disorder.  See 38 
C.F.R. § 3.304(f).  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  

The veteran has consistently provided a stressor event 
involving sexual assault.  Nothing in the record appears to 
contradict the veteran's assertions in that regard.  
Additionally, the veteran's contention that he contracted a 
venereal disease as a result of the encounter is supported by 
the record.  Two letters were provided from members of the 
veteran's support group which support that the veteran has 
repeated the same story in group therapy sessions.  The 
veteran has testified to behavioral changes and to 
deterioration in work performance and medical records 
demonstrate evidence of depression and substance abuse.  The 
Board concludes that the veteran's assertions regarding a 
sexual assault during service and his assertions regarding 
behavioral changes as a result, are credible and 
uncontradicted by the record, and therefore constitute 
credible evidence that the claimed in-service stressor 
actually occurred.

Given the April 2005 "provisional" diagnosis of PTSD and 
the credible evidence supporting the claimed in-service 
stressor, the veteran should be afforded a VA examination.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination to address the 
current nature and likely etiology of any 
current PTSD or other psychiatric 
disability.  The examiner must be 
provided with the veteran's claims file 
for review.  

Based on the examination and review of 
the claims folder, the examiner should 
address the following:  

(a)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each in-service sexual 
assault described by the veteran was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service sexual assault 
described by the veteran and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

(b).  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's  military service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


